DETAILED ACTION
1. 	The Preliminary Amendment filed on October 11, 2021 is acknowledged.
	Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

b)  CONCLUSION--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	In claim 1, 
The claim is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The recitations of “a high pressure accumulator” [lines 1-2], “a high pressure in the fuel injection system” [line 3], and “a high-pressure oscillation” [line 6] render the claim indefinite; since “high pressure in the fuel injection system” would be including “a high pressure accumulator” and “a high-pressure oscillation”.  If they are different; the Applicant must point out that how or by which way each of high pressure is able to be recognized or obtained? If they are the same; the Applicant must amend those limitations in order to avoid the double recitation in the claim.
The recitation of “a continuous injection detection is to be carried out” [line 5] renders the claim indefinite; since it is not clear that how or by which way “a continuous injection detection” is able to be obtained or defined?
The Applicants are required to clarify or to revise the claimed features.

In claims 3-5, 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 6, the recitation of “an oscillation limit value” render the claim indefinite; since it is not clear that how or by which way “an oscillation limit value” is able to be obtained or recognized? and how or by which way “a starting high pressure” is able to be obtained? 
The Applicants are required to clarify or to revise the claimed features.

In Claims 8 and 9, 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The recitations of “…on the one hand…and on the other hand…” renders the claim indefinite; since it is not clear what the Applicant tries to illustrate the connection there-between those components; And there is an insufficient antecedent for this limitation in the claims.
The limitations of “a high pressure sensor…detecting a high pressure in the injection system” and “the control unit being configured for monitoring a high pressure in the injection system…” renders the claim indefinite; since it is not clear that what the Applicant would like to do in the claim? And there is an insufficient double recitation for this limitation in the claims.
The recitation of “a continuous injection detection is to be carried out” [lines 13-14] renders the claim indefinite; since it is not clear that how or by which way “a continuous injection detection” is able to be obtained or defined? 
The Applicants are required to clarify or to revise the claimed features.

5.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
The term “high pressure” in claims is a relative term which renders the claims indefinite. The term “high pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Note: too many “high pressure” in claims 1-9, which makes the claims are generally narrative and indefinite.
The Applicants are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-7 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter; and specifically, all of the limitations of claim 1 is the process claim, which are drawn to abstract ideas per se without any practical application such as monitoring a high pressure in the fuel injection system; conducting a check…whether a continuous injection detection is to be carried out; checking whether a high-pressure oscillation has occur within an oscillation time interval….  In other words, there is no tangible post solutions/results after these data have been manipulated and/or integrated [the information in the form of data (in this case high pressure information), does not fall under one of the four categories of patent eligible matter].  

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-9, as far as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DOLKER (US 2020/0116097 A1) [hereinafter ‘097 Reference].  
	Regarding claim 1, note Figure 1-5, ‘097 Reference discloses a method for operating an internal combustion engine (1) with a high pressure accumulator (17) for a fuel injection system (3), the method comprising the steps of: monitoring, in a time-dependent manner, a high pressure in the fuel injection system (3) [abstract teaches time-dependent sensing of a high pressure in the injection system]; conducting a check, at a high pressure-dependent starting time point, as to whether a continuous injection detection is to be carried out [para. 0009, and 0016]; and checking whether a high-pressure oscillation has occurred within an oscillation time interval prior to a starting time [para. 0012-0014].  Notes that a fluctuation measurement can only be made as a result of an oscillation, and the oscillation has to be determined within a time interval which described in para. 0012-0014.
	Regarding claim 2, as discussed in claim 1, ‘097 Reference also teaches wherein the continuous injection detection is: (a) carried out if the high-pressure oscillation is not detected within the oscillation time interval; and (b) is not carried out if the high-pressure oscillation is detected within the oscillation time interval [para. 0014 describes the continuous injection does not occur in the fluctuation time interval…and the continuous injection occurs in the fluctuation time interval (70 ms-100ms)]
	Regarding claims 3-7, as far as understood, ‘097 Reference also teaches the detection and comparison of the high pressure to the target value [see background/Summary, especially, para. 0010-0016].
	Regarding claims 8 and 9, as discussed in claim 1, ‘097 Reference further teaches at least one injector (15), a high-pressure pump (11), a fuel reservoir (7), at least one high-pressure accumulator (17), a high fuel pressure sensor (23), a control unit (21).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-9, as far as understood, are rejected under 35 U.S.C. 103 as being unpatentable over DOLKER (US 2020/0116097 A1).
	As above discussion, ‘097 Reference meets all of the claim limitations of the presently claimed invention with the exception of being unclear with respect to a high-pressure oscillation has occurred within an oscillation time interval prior to a starting time.
However, according to at least Figures 1-5 and para. 0010-0016, ‘097 Reference teaches a fluctuation measurement can only be made as a result of an oscillation, and the oscillation has to be determined within a time interval which described in para. 0012-0014.
As such, the disclosure of ‘097 Reference has been considered to inherently possess the claimed checking whether a high-pressure oscillation has occurred within an oscillation time interval prior to a starting time.  Insofar as this not explicitly stated, claims 1-9 are alternatively rejected under 35 USC 103, as follows: it would have been considered to be an obvious choice of mechanical engineering design because one skilled in this art is familiar to have determined and checked the high-pressure oscillation has occurred within an oscillation time interval prior to a starting time; and that normally has the laboratory facilities.  See also MPEP 2144.04. IV.A.  
	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.	


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843. The examiner can normally be reached Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.H.H./
April 15, 2022


/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        April 19, 2022


/Johnny H. Hoang/
Examiner, Art Unit 3747